Citation Nr: 9936228	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, 
secondary to exposure to Agent Orange in service.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
February 1977.  He had service in the Republic of Vietnam 
from February 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision (1) granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation, effective October 1994, 
the date of his original claim for PTSD, (2) denied the 
veteran's claim for pustules of the skin, claimed as boils, 
blotches and a rash, secondary to exposure to Agent Orange in 
service, and (3) denied as not new and material evidence 
submitted to reopen a claim for service connection for heart 
disease.

This case was previously before the Board in July 1997 when 
the issue of an increased rating for post-traumatic stress 
disorder (PTSD) was remanded to the RO for consideration 
under new regulations governing the evaluation of psychiatric 
disorders, the issues of service connection for a skin 
disorder secondary to Agent Orange exposure in service was 
denied, and the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for heart disease.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In February 1999, the Court dismissed the issue of 
an increased rating for PTSD because this issue was on remand 
from the Board and had never been the subject of a final 
Board decision.  The Court vacated the remaining two issues, 
one because the presumption of exposure to Agent Orange for 
veterans serving in Vietnam had been improperly applied, and 
the other because of recent court decisions which changed the 
manner in which VA was to review claims involving the 
submission of "new and material evidence."  

The Board notes that the issue of entitlement to an increased 
rating for PTSD is still on remand to the RO; however, the 
issue is recharacterized the issue as one of entitlement to 
an evaluation in excess of 30 percent to comply with the 
Court's recent decision in Fenderson v. West, 12 Vet. App. 
119 (1999).  In that case, the Court distinguished between a 
claim for an increased disability rating and disagreement 
with the original rating award saying that "this distinction 
is not without importance in terms of VA adjudicative 
actions."  The RO is referred to the July 1997 Board Remand 
for instructions on developing this issue.  


FINDINGS OF FACT

1.  The veteran had testified that he had a skin disorder, 
the symptoms of which are observable by lay evidence.

2.  The veteran was in Vietnam and has testified that he was 
exposed to Agent Orange.

3.  There is medical evidence linking the veteran's current 
symptoms with exposure to Agent Orange in service.

4.  Following a rating action by the RO in September 1991, 
the veteran was notified in a letter dated October 1991 that 
his claim for service connection for heart disease was 
denied; although he was provided his appellate rights, he did 
not appeal.

5.  Competent medical evidence has been presented since the 
September 1991 rating decision which is relevant to or 
probative of the existence of heart disease during active 
service, or during the first post service year.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, secondary to Agent Orange exposure in service is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The September 1991 decision of the RO denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

3.  Evidence received since the September 1991 RO decision 
denying the veteran's claim for service connection for heart 
disease is new and material, and the appellant's claim for 
service connection for heart disease is reopened. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether the Claim for Service Connection for a Skin 
Disorder Secondary to Agent Orange Exposure is Well Grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the veteran is contending that he has a skin 
disorder which was caused by exposure to Agent Orange in 
service.  While it does not appear that the veteran has one 
of the presumptive diseases listed in 38 C.F.R. § 3.309(e ) 
which would allow consideration of his claim on a presumptive 
basis, this does not obviate establishment of service 
connection on a direct basis.  See Combee discussion, supra.  
However, without a presumptive disease, the presumption of 
exposure is also not applicable and the veteran must provide 
evidence of exposure to Agent Orange in service.  See McCartt 
v. West,  12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).

The veteran has met the three requirements for establishing a 
well grounded claim for service connection secondary to Agent 
Orange exposure in service on a direct basis.  In a July 1996 
hearing, the veteran testified that he had a skin condition 
manifested by boils, blotches, a rash, soreness and 
itchiness.  This is the first element of a well grounded 
claim, that of a current disability.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (medical evidence may not be necessary for 
conditions that lend themselves to lay observation).  A 
November 1994 letter by a physician notes that the veteran 
has had "continuous skin problems with rash and other 
disruptive symptoms" attributable to Agent Orange exposure.  
This is the second element of a well grounded claim, a nexus 
between his current skin problems and exposure to Agent 
Orange.  The Board also accepts the veteran's statements that 
he was exposed to Agent Orange in service as true for 
purposes of establishing a well-grounded claim.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the veteran has 
presented a well-grounded claim for service connection for a 
skin disorder secondary to Agent Orange exposure in service, 
and to this extent only the appeal is granted.

II.  Reopening the Claim for Service Connection for Heart 
Disease

Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. at 145, for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Factual Background

In this case, the RO originally denied service connection for 
a heart condition in a September 1991 rating decision.  After 
being sent a timely notice by the RO, the veteran failed to 
file an appeal within the allowed time and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

In April 1995, the veteran transmitted a letter from his 
psychologist, acting as a representative for the American 
Disabled Veterans.  This letter, dated November 1994, 
purports to describe at length the veteran's medical history 
as primarily one of disabilities incurred in service, 
including his current heart disease.  The psychologist, Dr. 
L. Earl Stapleton, also takes issue with VA's September 1991 
decision to deny service connection for heart disease.  
Although the RO denied the veteran's request that Dr. 
Stapleton serve as his representative because the American 
Disabled Veterans is not on the list of organizations 
accredited to represent veterans before the VA, the arguments 
were nevertheless accepted as a request to reopen his claim 
for service connection for heart disease.  Submitted with Dr. 
Stapleton's letter was approximately 135 pages of evidence in 
support of the veteran's claim, consisting largely of copies 
of information already on file.

The RO denied the evidence submitted as not new and material 
to reopen the veteran's claim in an August 1995 decision.  
The veteran appealed this decision to the Board.  During the 
course of the appeal but before the case was sent to the 
Board, additional evidence was submitted as well as testimony 
by both the veteran and his wife.  Based on consideration of 
this evidence, the RO continued its denial of the veteran's 
petition to reopen his claim in an October 1995 rating 
action, and a September 1996 hearing officer's decision.

Analysis

The Board observes that the last final disallowance of this 
claim is the September 1991 decision, and the Board will 
determine whether evidence submitted since that disallowance 
constitutes new and material evidence.  Since the September 
1991 RO decision, the veteran has submitted the following as 
new and material evidence:  (1) statements made by the 
veteran and his wife in written arguments to VA and in his 
personal hearing before the RO in July 1996, (2) copies of 
service records including the veteran's military personnel 
records, his discharge papers, and his service medical 
records, (3) copies of post service medical treatment, and 
(4) statements made by Drs. L. Earl Stapleton, and H. Harper 
Kerr in support of the veteran's claim.  

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has submitted new evidence 
that is relevant to and probative of the "issue at hand" in 
the case.  The opinions of Drs. L. Earl Stapleton, and H. 
Harper Kerr in support of the veteran's claim are "new" 
because they post-date the previous decision and were 
therefore not before the RO when it denied service connection 
in the September 1991 decision.  Having decided that this 
evidence is "new" evidence, the Board now considers whether 
this is "material" in the sense of being relevant to and 
probative of the issues at hand.  In determining the "issues 
at hand" in this case, the Board notes that the specified 
basis for disallowance in the September 1991 decision was a 
failure to show "the existence of any cardiovascular 
disorder during your active service or within one year after 
your discharge from service."  This relates to the second of 
the three elements of a well grounded claim for service 
connection.  (A claim for service connection for a disorder 
typically involves three issues or "elements":  (1) a 
current disability; (2) incurrence or aggravation of a 
disease or injury in service or in the first postservice year 
in the case of one of the presumptive disorders listed in 
3.309(a); and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

Dr. Stapleton, in his letter dated November 1994, and in a 
later letter dated October 1995, claimed that the evidence is 
conclusive that the veteran had a heart attack during active 
service in 1974.  Dr. Kerr, a cardiovascular surgeon, 
cosigned the letter from Dr. Stapleton referenced above.  
Based on his examination of EKG's taken in 1974 during the 
veteran's active service, he stated "I strongly suspect an 
old diaphragmatic infarct."  As such, this evidence is 
material because it contributes "to a more complete picture 
of the circumstances surrounding the existence of heart 
disease in service.  See Hodge, 155 F.3d 1356 (1998).  
Accordingly, without considering whether the evidence will 
change the outcome of the claim, the Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material evidence sufficient to reopen the 
claim for service connection for an heart disease.  Thus, the 
Board reopens the claim for service connection for heart 
disease, and remands the claim below for further development.



ORDER

The claim of entitlement to service connection for a skin 
disorder secondary to Agent Orange exposure in service is 
well grounded.  

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
heart disease is reopened.


REMAND

Because the claim of entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure in service 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the veteran's statements that he was 
exposed to Agent Orange in service as true for purposes of 
establishing a well-grounded claim, (see King v. Brown, 5 
Vet. App. 19, 21 (1993)), there is no evidence in the claims 
file to support this assertion on the merits.  The RO should 
ask the veteran to specify exactly where he is claiming that 
he was exposed to Agent Orange during his service in Vietnam, 
and once the information is received forward this along with 
a copy of the veteran's service personnel records to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the "United States Army and Joint 
Services Environmental Support Group" (ESG).

Although the claim for service connection for heart disease 
is now reopened, the Board finds that the case is not yet 
ready for final appellate review.  In light of the above 
action, the RO must determine whether the claim is well 
grounded and, if so, adjudicate the claim based on all of the 
evidence of record both old and new.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office RO for the following 
development:

1.  The RO should consider whether the 
veteran's claim is well-grounded and, if 
so, adjudicate the claim to entitlement 
to service connection for heart disease 
on its merits, considering all of the 
evidence of record, both old and new. 

2.  If the RO decides that the claim is 
well grounded and consideration on the 
merits is required, prior to such 
consideration, the RO may, as deemed 
necessary, develop the claim further, 
including scheduling the appellant for a 
VA cardiovascular disorders examination 
and/or requesting an opinion as to the 
likelihood that the veteran's current 
cardiovascular disorder is as likely as 
not related to his active duty service.

3.  The RO should request from the 
veteran as much information is possible 
about his claimed exposure to Agent 
Orange in service, including dates of 
exposure, location's where he may have 
been exposed to Agent Orange, and unit in 
which he served.

4.  If the record contains sufficient 
information, the RO should request that 
the United States Armed Services Center 
for Research of Unit Records (USASCRUS), 
formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG), 7798 
Cissna Road, Springfield, VA 22150, 
verify the veteran's claim of exposure to 
Agent Orange.  The RO should forward any 
information obtained from the veteran as 
well as a copy of his service personnel 
records, if available.  If such a request 
for verification of exposure to Agent 
Orange is not made, the RO should 
document why such a request was not made.

5.  If and only if the RO determines that 
the veteran was exposed to Agent Orange in 
service, the veteran should be scheduled 
for a VA dermatology examination to 
determine the existence and etiology of 
his skin disorders.  The examiner should 
express an opinion on whether it is as 
likely as not that any skin disorder is 
related to exposure to Agent Orange in 
service.  The examiner should discuss the 
probability of alternate etiology, if 
applicable.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  Copies of the test results 
should be included with the examination 
report.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  The RO must readjudicate the claim 
for service connection for a skin 
disorder secondary to Agent Orange 
exposure in service.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed.  The purpose of 
this REMAND is assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

